Citation Nr: 1824920	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder not otherwise specified (NOS) and paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his May 2012 VA Form 9 (substantive appeal), the Veteran requested a hearing.  In September 2014 the Veteran submitted a written request to withdraw his request for a videoconference hearing before the Board, the Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(e) (2017).

The case was previously before the Board in December 2014, December 2015 and May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

The Veteran asserts that his psychiatric condition is related to service.  In February 2010, the Veteran stated that he was treated by VA for paranoid schizophrenia in the 1990s, and he had been awarded Social Security Administration (SSA) disability for this condition.  In January 2011, the Veteran's representative stated that the Veteran's psychiatric condition began during his second enlistment in the military, around the same time that he was discharged in lieu of a court martial.

As previously stated, this case was previously before the Board and remanded for a VA examination to determine the nature and etiology of the Veteran's psychiatric condition.  The Board's May 2017 remand requested that the AOJ: (1) contact the Veteran to verify his complete and current mailing address; (2) if the Veteran could not be reached, contact the Veteran's representative to request confirmation of the Veteran's contact information; (3) request that the Veteran provide the names and addresses of any and all health care providers, who have provided treatment for his acquired psychiatric disorder; (4) request any additional treatment records from the Larimer Center for Mental Health; (5) request additional treatment records from Colorado Mental Health Institute at Pueblo (CMHIP); (6) if and only if the Veteran was located and his address verified, the AOJ was to provide the Veteran a VA examination; (7) if the Veteran was not located or his address had not been verified after making reasonable attempts, the AOJ was to obtain a VA opinion to determine the etiology of any current psychiatric disorder.

The AOJ obtained VA opinions in August 2017 and December 2017, prior to making reasonable attempts to locate the Veteran and verify his address.  The Board finds that there has not been substantial compliance with the remand directives, with respect to the Veteran's claim for entitlement to service connection for a psychiatric condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the Board finds that VA failed to make reasonable efforts to notify and assist the Veteran in substantiating his claim for VA benefits.  The record indicates that the Veteran may have been involuntarily hospitalized with CMHIP due to incompetency from approximately April 2014 to at least January 2016.

A September 2012 VA treatment record indicates that the Veteran's Public Defender notified a treatment provider that the State had done an assessment on the Veteran, where it was determined that the Veteran was currently deemed incompetent to assist in his own defense, and it was recommended that the Veteran be sent to CMHIP for "restoration" treatment.  The Veteran's Public Defender indicated that going to CMHIP would be a major disruption in the Veteran's life, and that she intended to go to a hearing to contest the referral to CMHIP.  A November 2012 VA treatment record reflects that the Veteran reported that he had just completed a competency hearing and had a court date in early December.

An April 2014 VA treatment record reflects that the Veteran was hospitalized at CMHIP.  The chief complaint was listed as incompetent, on detainer hold.  In July 2014, the Veteran's representative indicated that the Veteran was currently hospitalized.

A July 2015 Report of General Information indicates that, a contact at CMHIP indicated that the Veteran was currently a patient at the facility.  VA indicated that they were looking into the possibility of rescheduling an examination for the Veteran at the nearest location, prior to his discharge.  VA noted that the Veteran could be discharged soon.

A January 2016 Report of General Information indicates that, a contact at CMHIP indicated that the Veteran had not been discharged in 2015, and that he was currently still an inpatient resident at CMHIP.

A May 2017 Report of General Information indicates that, CMHIP was contacted to confirm the Veteran's residence at the facility.  The contact person stated that they would have his social worker contact VA to confirm whether the Veteran was still at the facility.  A November 2017 Report of General Information indicates that, the Veteran was no longer residing at CMHIP.  The Veteran's mother was contacted, and she indicated that the Veteran was currently residing at an assisted living facility.  It does not appear that the assisted living facility was contacted to determine whether the Veteran would be able to report for a VA examination or whether an appropriate disability benefits questionnaire/worksheet could be completed by the Veteran's treatment provider on his behalf.

Finally, the Board notes that the opinion VA obtained in August 2017 reflects a diagnosis of schizophrenia and alcohol use disorder, and the examiner noted that it was impossible to provide an opinion regarding the relationship between the Veteran's schizophrenia and his time in military service without resorting to mere speculation, because too many key pieces of information was missing.  The examiner noted that he was unable to provide an opinion regarding whether the Veteran's current psychiatric condition was related to service without additional information.

In December 2017, the August 2017 VA examiner opined that the Veteran did not have a mental health disorder (which clearly and unmistakably existed prior to service) that was aggravated beyond its natural progression by mental health symptoms in service.  The Board notes that the examiner did not discuss any additional evidence that was considered in support of his December 2017 opinion.

Therefore, based on the foregoing, the Board finds that a remand is necessary to obtain an opinion to determine the nature and etiology of the Veteran's psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran at the last known address of record to verify his complete and current mailing address.  The Board notes that a November 2017 Report of General Information indicates that the Veteran is no longer a resident of CMHIP and currently resides at an assisted living facility.

If the Veteran cannot be reached, the AOJ should contact the Veteran's representative to request confirmation of the Veteran's contact information.

If the Veteran's representative cannot confirm the Veteran's contact information, the AOJ should again contact the Veteran's mother to request confirmation of the Veteran's contact information.

2. If the AOJ is able to contact the Veteran request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.

A specific request must be made for any additional treatment records from the Larimer Center for Mental Health (Veteran reported continued treatment at this facility during a VA appointment), treatment records from the CMHIP for the Veteran's recent hospitalization; and treatment records from the assisted living facility where the Veteran was a resident in 2017.

3.  After completing the above actions, if and only if the Veteran has been located, and his address has been verified, VA should provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Contact the scheduling VAMC to ensure that the Veteran's current address is used to mail the notification letter and that the facility has the Veteran's current telephone number.

Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current psychiatric disorders present during the appeal period (beginning around August 2009), including paranoid schizophrenia.  For each diagnosed psychiatric disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.

The Veteran reported a history of pre-service depression or excessive worry and medication for depression in 1975 at the time of his August 1976 enlistment examination; however, a related disorder was not noted on the clinical evaluation.  The Veteran was cleared for entry following a psychiatric consultation the following day.  Therefore, the Veteran is presumed sound upon entrance.

In providing this opinion, the examiner must address the Veteran's reported history of depression at the time of April 1978 discharge examination, the examiner's corresponding notation of environmental depression, and the Veteran's noted, "frequent trouble sleeping" in December 1979.  The examiner is also asked to review the Veteran's service personnel records.

The examiner must also address the Veteran's history of mental health institutionalization and treatment from the early 1990s to present day.  History and treatment include, but are not limited to: (1) after leaving the military, the Veteran had 9 different jobs between 1982 to 1992; (2) consistent reports of hearing voices and hostile behavior while being treated in-patient since the early 1990s; (3) several periods of being treated in-patient and institutionalized since the early 1990s; (4) prescriptions for Prolixin since the early 1990s; (5) a SSA examination showing the Veteran had "delusions or hallucinations" in the early 1990s while receiving total disability checks from SSA for schizophrenia; and (6) statements from his parents, whom the Veteran has lived with for a significant portion of his adult life, stating the Veteran's symptoms may have started in service.

If the Veteran is currently involuntarily committed, or is unable to attend an in-person VA examination (such as unable to leave the assisted living facility where he reportedly last resided), contact the treatment facility to determine whether the facility's medical personnel are able conduct an examination according to the applicable VA examination worksheet.

4. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




